Citation Nr: 0500765	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  94-46 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include chloracne, claimed as a result of exposure to 
Agent Orange. 

2.  Entitlement to an effective date earlier than July 2, 
1987, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1959.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim for 
service connection for a skin disorder due to exposure to 
Agent Orange.  The Board remanded this case for additional 
development and processing in connection with this claim in 
July 1998, March 1999, and June 2003.  This development and 
processing has been completed.  During the pendency of the 
appeal, the veteran also perfected an appeal to the Board 
with respect to a claim for entitlement to an earlier 
effective date for service connection for PTSD which was 
denied by rating action dated in August 2003.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era with the United States Marines Corps; therefore, 
exposure to Agent Orange during service is presumed.

2.  The weight of the competent evidence is against a 
conclusion than the veteran has a skin disorder due to in-
service symptomatology or pathology, or exposure to Agent 
Orange or other herbicide agents.  

3.  A claim for service connection for a psychiatric disorder 
was received on July 2, 1987, and the first diagnosis of PTSD 
is contained in reports from a VA psychiatric examination 
completed in May 1989.  

4.  A diagnosis of PTSD prior to July 2, 1987, is not 
demonstrated by any evidence of record.   

CONCLUSIONS OF LAW

1.  A current skin disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred as 
a result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2004).  

2.  The criteria for the assignment of an effective date for 
service connection for PTSD prior to July 2, 1987, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114(a), 
3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2004 and August 2004 letters, the RO advised the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2004 statement of the case (SOC) and a February 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the August 2004 
SOC and February 2004 SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
February 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
indicated in a March 2004 statement that he had provided VA 
with all the information relevant to his claims that he could 
think of.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The veteran's service included active duty in the Republic of 
Vietnam during the Vietnam War with the United States Marines 
Corps.  His Military Occupational Specialty was listed as 
Field Artillery Fire Control Man, and his awards and 
decorations included the Combat Action Ribbon, which is 
indicative of being a participant in combat with the enemy.  

Review of the veteran's service medical records (SMRs) 
reveals many sick call visits, principally for complaints 
concerning his nose and breathing (a submucous resection was 
performed shortly before entrance to service).  Some of the 
SMRs reflect a psychiatric component associated with this 
symptomatology, with the veteran reporting a "suffocating" 
feeling during his service in Vietnam.  Psychiatric treatment 
included 24 days of hospitalization in August and September 
1967.  The initial diagnosis upon admission for this 
hospitalization was depressive reaction, and the diagnosis 
upon discharge from this hospitalization was "stress 
reaction (combat and domestic) with anxiety and secondary 
depression."  During this hospitalization, the veteran 
demonstrated what was described as "some definite post-
combat psychopathological symptomatology," with the veteran 
describing mild startle reaction and some combat related 
dreams.  The veteran reported that when he was in Vietnam, he 
"felt as though everything was closing in on me" resulting 
in a "suffocating-like feeling with trouble [with] 
breathing." 

Following this hospitalization, the veteran was discharged to 
full duty, and a medical record one month later in October 
1967 indicated the veteran was doing "very well from a 
psychiatric stand-point."  Further outpatient psychiatric 
treatment during service is documented, with a September 1969 
psychiatric clinic report indicating that the veteran had 
been prescribed medication (Stelazine) to control his 
psychiatric symptoms.  This report indicated that there had 
been "considerable improvement" with this medication.  The 
SMRs do not reflect treatment for a skin disorder, and the 
September 1969 service separation examination was negative 
for a chronic skin disorder, but did reflect scarring in the 
right wrist and left hand.  

After service, the veteran filed a claim for service 
connection for several disabilities in 1970, but did not 
claim service connection for a psychiatric disability at that 
time.  Service connection was ultimately granted for allergic 
rhinitis with a deviated septum and bilateral hearing loss.  
Reports from a VA examination completed in August 1970 showed 
the veteran reporting a skin disorder of the face and scalp, 
and made reference to private treatment for seborrhea of the 
skin in the face and scalp in July 1970.  The examination of 
the face and scalp at that time showed the skin to be clear, 
with an indication that the veteran was using medication for 
his condition that was prescribed by a skin specialist.  
These reports contain no reference to a psychiatric disorder.  
A September 1970 rating decision denied service connection 
for scars of the right wrist and left hand.  

Thereafter, the record reveals correspondence from the 
veteran to the RO in March 1973, requesting records 
pertaining to in-service treatment for depression in 
connection with his application for employment.  A summary of 
the veteran's in-service psychiatric treatment was 
subsequently forwarded by the RO in June 1973 to the agency 
with which the veteran was seeking employment.  In June 1975, 
the veteran was afforded another VA examination, the reports 
of which contain no reference to a psychiatric disorder.  
Additional correspondence from the veteran to the RO from 
1976 to 1980 refers to matters not at issue in this case, and 
contain no reference to a skin or psychiatric disability.  A 
January 1978 VA examination did not include any reference to, 
or evidence of, a skin or psychiatric disorder. 

In May 1983, the veteran wrote to the RO referring to an 
incident during asserted active duty for training in May 
1983, in which he had found it difficult to breath while he 
was in a tent, and asked the RO to "[p]lease consider the 
possibility of Post Traumatic-Stress Syndrome in this case."  
Documents dated in August 1983 indicate the RO conducted 
development with respect to that claim, to include contacting 
the veteran's reserve unit and mailing the veteran a 
"stressor development" letter requesting information in 
connection with his claim.  In correspondence received from 
the veteran in August 1983, the veteran indicated that from 
the "very first day" of the May 1983 training, he had 
trouble breathing while sleeping in a tent, and that doctors 
had told him this could possibly have been the result of a 
"combination" of allergic rhinitis and an allergy or PTSD.  

With respect to PTSD, the veteran indicated in his August 
1983 statement that, when questioned by doctors as to the 
possibility of this being a source of his breathing problem, 
he told them about an incident during his Vietnam service on 
June 20, 1966, when his unit was attacked by an enemy 
"suicide squad."  During this incident, the veteran stated 
that he was "pinned down" in a tent, and that when he 
emerged from the tent there were many dead bodies scattered 
about.  However, the veteran reported that with respect to 
this incident, he informed his physicians as follows:  

"I stated very clearly that this 
incident never affected me in any way 
during that time or after." 

In connection with the veteran's current claim, he was 
afforded a VA examination, which was completed in October 
1983, to determine the origin of his breathing problems.  The 
diagnoses following the examination were allergic rhinitis 
and a deviated nasal septum with partial obstruction of the 
mouth.  No acute pulmonary pathology was found, and it was 
remarked in the "nervous system" portion of the reports 
from this examination that the veteran was oriented to three 
spheres and that he had anxiety.  

In a December 1983 "Deferred or Confirmed Rating Decision," 
the RO determined that the August 1983 correspondence from 
the veteran reflected a desire on his part to withdraw his 
claim for service connection for PTSD, and to rest his desire 
for increased VA compensation on a claim of entitlement to 
increased compensation for the service-connected allergic 
rhinitis with deviated septum.  

No further reference to a psychiatric disorder is of record 
until a statement received at the RO from the veteran on July 
2, 1987, in which he expressed a desire for increased 
compensation due to his being considered to be too disabled 
to work as of April 27, 1987.  He indicated therein that his 
disability had "developed into panic attacks."  Thereafter, 
a report from a private psychologist, received in November 
1987, reflected treatment of the veteran since July 1986 for 
what was described as a severe case of anxiety state with 
panic attacks.  This psychologist indicated that the 
veteran's psychological problems had begun in service, but 
that they had intensified in recent years and interfered with 
the veteran's employment.  In March 1988, the veteran 
submitted a request to "reopen" his claim for service 
connection for PTSD.  

A VA examination afforded the veteran in May 1988 did not 
include any reference to any skin disabilities.  In June 
1988, the veteran was afforded a VA psychiatric examination, 
whereupon the diagnosis was of a panic disorder.  Based on 
that diagnosis, service connection was granted for a panic 
disorder effective from July 2, 1987, by rating decision 
dated in September 1988.  It was explained therein that the 
grant was based upon resolving reasonable doubt in favor of 
the veteran, and it was also explicitly stated that service 
connection for PTSD was denied since there was no 
"objective" diagnosis of this condition.  However, the 
evidence reflects visits to a VA PTSD clinic beginning in 
September 1988, and following VA psychiatric examination and 
psychological testing completed in May 1989, the diagnosis 
was PTSD.  As a result, the characterization of the service-
connected psychiatric disability was changed from panic 
disorder to PTSD, still effective from July 2, 1987, by 
rating action dated in October 1989.  

Summarizing the additional evidence, a September 1991 VA 
examination did not contain any reference to a skin disorder.  
In a claim submitted in January 1994, the veteran said he was 
entitled to service connection for unspecified disability 
duty to exposure to Agent Orange.  In a VA Form 9 received in 
December 1994, the veteran clarified that the disability for 
which he was claiming entitlement to service connection based 
upon exposure to Agent Orange was chloracne.  A report from 
the Director of the PTSD program at a VA medical facility 
dated in December 1994 indicated that his examination of the 
veteran's skin revealed a scaly reddened area over the distal 
portions of his right thumb to the ring finger, as well as 
diffuse "acne/pimples" over the surface of his back and a 
red rash in the sternal area of the chest.  

The veteran was afforded a VA dermatologic examination in 
August 1996, at which time he reported lesions on the nose 
and back.  Objective findings included folliculitis on the 
back; telangiectasia on the nose; and onychomycosis on all 
ten of his toe nails.  Another VA dermatologic examination 
conducted in May 1997 showed the veteran complaining about 
persistent acne on his back.  Objective findings included 
erythematous papules on the back, in a mainly follicular 
distribution, with no acne scarring of the face, chest, or 
back.  The diagnosis following the examination was 
folliculitis.  

At a May 1999 hearing before a Hearing Officer at the RO, the 
veteran contended that his military duties had included 
exposure to Agent Orange on many occasions.  He stated that 
he first noticed having acne during service in 1968, and that 
he thought at the time it was just "simple acne," and not 
the result of Agent Orange.  After service, the veteran 
reported that the acne spread from his back to his chest.  He 
testified that it was his belief that he developed this acne 
as a result of in-service exposure to Agent Orange. 

As requested by the Board, the veteran was afforded a VA 
dermatologic examination in March 2003 to determine whether 
he had a skin disorder that was etiologically related to 
service.  The examination revealed a few dozen papules and 
pustules on the upper back.  No acne was observed.  The 
diagnosis was folliculitis, and it was the examiner's opinion 
that this was "less than 50% likely" related to exposure to 
herbicides.


III.  Legal Criteria/Analysis

A.  Service Connection for Skin Disability

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

The veteran contends, including by way of sworn testimony and 
written argument, that that he developed a skin disorder as a 
result of exposure to Agent Orange during his service in 
Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; Type II diabetes,  Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Applying the criteria above to the pertinent facts, the Board 
notes first that it views the veteran's claim for service 
connection for a skin disorder as a result of exposure to 
Agent Orange to be separate from the claim for service 
connection for scars of the right wrist and left hand denied 
by the September 1970 rating decision.  The Board makes this 
determination because, in addition to the fact the claim 
currently on appeal is based on an entirely different theory 
of entitlement, i.e., presumptive exposure to Agent Orange, 
than was claimed in 1970, he also currently describes a skin 
disorder in a different area of the body, the chest and back, 
than was claimed in 1970.  Thus, the principles with respect 
to the finality of prior rating decisions are not for 
application with respect to the veteran's present claim for 
service connection for a skin disability.  
 
Review of the veteran's DD Form 214 confirms that the veteran 
served in the Republic of Vietnam during the Vietnam era.  
Because the veteran served in Vietnam during the appropriate 
period of time, he is presumed to have been exposed to Agent 
Orange or other herbicide agents during that period of 
service.  However, chloracne has not been diagnosed, and the 
skin disability most recently diagnosed at the March 2003 VA 
examination, folliculitis, unlike chloracne, is not included 
in the conditions presumed to be the result of exposure to 
Agent Orange, as listed above.  38 U.S.C.A. § 1116(a); 38 
C.F.R. § 3.309(e).  Moreover, the physician who conducted 
this examination found that it was unlikely that the 
folliculitis demonstrated at that time was related to 
service.  

With regard to the assertions of the veteran that he 
currently has a skin disorder that is the result of exposure 
to Agent Orange during service, the Board certainly respect 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, and given the 
negative evidence summarized above, the Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive.  Therefore, entitlement to service connection for a 
skin disorder on a presumptive basis as due to exposure to 
Agent Orange must be denied.  Gilbert, 1 Vet. App. at 49.   

While the claim on appeal is limited to the contention that 
service connection for a skin disorder is warranted on a 
presumptive basis as due to exposure to Agent Orange, the 
Board has considered whether the claim can be granted under 
the general legal provisions pertaining to direct service 
connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  In this regard, the SMRs do 
not reflect treatment for a skin disorder, and the first VA 
examination conducted after service in August 1970, while 
making reference to a history provided by the veteran of a 
skin condition involving the face and scalp, showed the skin 
to be clear.  Review of the additional correspondence and 
subsequent examinations of record until the veteran's 1994 
claim for service connection for a skin disorder contains no 
reference to a skin disorder.  While VA examinations dated 
from December 1994 have indicated the presence of a variously 
diagnosed skin disorder, with the most recent diagnosis being 
folliculitis, there is no competent medical evidence linking 
any skin disability identified at these examinations, 
conducted some 25 years after the veteran's separation from 
service, to any symptomatology or pathology in service.  

Given the above evidence, the Board concludes that the 
negative evidence exceeds the positive, and the claim for 
service connection for a skin disorder must also be denied 
under the general service connection provisions.  Gilbert, 
supra.   

B.  Earlier Effective date for PTSD

The controlling legal criteria provide that the effective 
date of an award of service connection shall be the date the 
claim is received, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Section 5110(g) of title 38, United States Code, also 
authorizes an exception to the above rule, providing that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue . . .  shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue."  The statute does permit retroactive payments for up 
to one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier, where authorized by law.

The provisions of 38 C.F.R. § 3.114 (Change of law or VA 
issue) apply both to original and reopened claims. 
Specifically, the effective dates of awards under 38 C.F.R. § 
3.114 are assigned as follows:

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or 
VA issue, or at the request of a claimant received 
within one year from that date, benefits may be 
authorized from the effective date of the law or VA 
issue.

(2)  If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized 
for a period of one year prior to the date of receipt 
of such request.

38 C.F.R. § 3.114(a).

That regulation further states that a claimant may not 
receive retroactive payment based on a prospectively 
effective liberalizing law or a liberalizing VA issue unless 
the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Rating Schedule, effective 
from April 11, 1980, was a liberalizing VA issuance for 
purposes of 38 C.F.R. 3.114(a).  The General Counsel opinion 
also held that an effective date prior to the date of claim 
could not be assigned under section 3.114(a) unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97 (July 16, 1997).

Applying the criteria above to the facts of this case, 
careful review of the record reveals no document dated or 
received prior to May 1989 that reveals a definite diagnosis 
of PTSD.  As such, entitlement to service connection for PTSD 
did not "arise" until that time, in 1989.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The Board is aware that, as 
described in the Factual Background, above, the RO took 
action after PTSD was diagnosed in 1989, in which the RO re-
characterized the service-connected psychiatric disability as 
PTSD, vice the previous diagnosis of a panic disorder.  In so 
doing, the RO retained the initially assigned effective date 
of service-connected disability benefits, from July 2, 1987.  
That action, essentially granting an effective date for PTSD 
which pre-dated the time when entitlement based upon a PTSD 
diagnosis actually arose in May 1989, was very generous to 
the veteran, particularly since the veteran did not mention 
PTSD in his claim received July 2, 1987, but instead referred 
therein to a panic disorder and did not specifically mention 
PTSD until a later claim submitted in March 1988.  

An argument has been advanced by the veteran's representative 
that entitlement to an earlier effective date is warranted 
under VAOPGCPREC 26-97, discussed above.  However, because 
the record does not reveal a confirmed diagnosis of PTSD 
until May 1989, it is clear that all eligibility criteria for 
a grant of service connection for service connection for PTSD 
were not met on April 11, 1980.  Accordingly, entitlement to 
an earlier effective date under VAOPGCPREC 26-97 is also not 
warranted.  

In making the determination above, the Board recognizes that 
there is some indication of PTSD of record prior to May 1989, 
to include reference in the SMRs to startle reaction and 
combat-related dreams, and a diagnosis of "stress reaction" 
attributed in part to combat.  The Board is not resting this 
decision upon the mere fact of the lack of an unequivocal 
diagnosis PTSD until May of 1989.  As set forth in the 
detailed procedural and factual background, above, in light 
of the circumstances of this case and the nature of the 
veteran's contentions, this case reveals no evidence of 
treatment for a psychiatric disorder until the receipt of the 
private psychologist's report in November 1987 and the 
reports from the visits to a VA PTSD clinic in September 
1988, both of which post-date the effective date assigned by 
the RO.

In addition, while the veteran's initial claim for service 
connection, filed in 1970, referred to several other 
disabilities, he did not claim entitlement to service 
connection for a psychiatric disorder at that time.  It was 
not until 1983, well after the addition of PTSD to the Rating 
Schedule became effective, that the veteran raised the issue 
of entitlement to service connection for PTSD in 
correspondence with VA.  However, the RO determined that 
subsequent correspondence from him represented a withdrawal 
of that claim.  As the record is silent from then until July 
1987 with respect to receipt of a claim for service 
connection for a psychiatric disorder or receipt of evidence 
of treatment therefor, the Board finds that it would not be 
reasonable to conclude that "all eligibility criteria" for 
service connection for PTSD were met on April 11, 1980, or at 
any time prior to July 2, 1987.  

In summary, entitlement to an earlier effective date for the 
benefits sought cannot be granted under the provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.114(a), 3.400, 
criteria by which the Board are bound.  See 
38 C.F.R. § 7104(c).  As review of the other potentially 
applicable laws and regulations does not reveal a provision 
under which an earlier effective date may be assigned, the 
veteran's claim for an earlier effective date for service 
connection for PTSD must be denied.  



ORDER

Entitlement to service connection for a skin disability, to 
include claimed chloracne, as a result of exposure to Agent 
Orange is denied. 

Entitlement to an effective date earlier than July 2, 1987, 
for the grant of service connection for PTSD is denied. 




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


